 



Exhibit 10 (ii)

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
17th day of July, 2002, between COOPER TIRE & RUBBER COMPANY, a Delaware
corporation with its principal offices located at 701 Lima Avenue, Findlay, Ohio
45840, (the “Company”), and Duane R. Stephens, residing at 6929 TR 255, Findlay,
Ohio 45840 (the “Executive”)

W I T N E S S E T H:

     WHEREAS, the Company desires to retain the services of the Executive in the
capacity of Vice President of Cooper Tire & Rubber Company and President of The
Cooper Tire Company; and

     WHEREAS, the Executive desires to provide his services to the Company on
the terms and conditions herein provided.

     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Executive hereby agree as follows:

     1.     Certain Defined Terms. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

            (a)  “Affiliate” means any corporation, limited liability company,
joint venture, partnership, or other legal entity in which the Company owns,
directly or indirectly, or has previously owned, at least fifty percent (50%) of
the capital stock, profits, interest or capital interest.

            (b)  “Award Agreement” means an RSU Award Agreement between the
Executive and the Company.

            (c)  “Average Compensation” means the Executive’s average annual
compensation, including Base Pay and any annual and long-term incentive
compensation earned, during the five (5) calendar years prior to the year in
which a Termination occurs.

            (d)  “Base Pay” means the Executive’s rate of annual base salary, as
defined in the Compensation Plan, as in effect from time to time.

            (e)  “Board” means the Board of Directors of the Company.

            (f)  “Cause” means:



       (X) prior to a Change in Control, termination of the Executive’s
employment with the Company by the Board because of:

1



--------------------------------------------------------------------------------



 





       (i) the willful and continued failure by the Executive to perform
substantially the duties of the Executive’s position, and the failure of the
Executive to correct such failure of performance after notification by the Board
of any such failure; or          (ii) any other willful act or omission which is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or any affiliate thereof, and
failure of the Executive to correct such act or omission after notification by
the Board of any such act or omission; or          (iii) the conviction of a
criminal violation involving fraud, embezzlement or theft in connection with
Executive’s duties or in the course of Executive’s employment with the Company.



       (Y) following a Change in Control, termination of the Executive’s
employment with the Company by the Board because of:



       (i) any act or omission constituting a material breach by the Executive
of any of his significant obligations or agreements under this Agreement or the
continued failure or refusal of the Executive to adequately perform the duties
reasonably required hereunder which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any Affiliate thereof, after notification by the Board of such
breach, failure or refusal and failure of the Executive to correct such breach,
failure or refusal within thirty (30) days of such notification (other than by
reason of the incapacity of the Executive due to physical or mental illness); or
         (ii) the commission by and conviction of the Executive of a felony, or
the perpetration by and criminal conviction of or civil verdict finding the
Executive committed a dishonest act or common law fraud against the Company or
any affiliate thereof (for the avoidance of doubt, conviction and civil verdict,
in each case, shall mean when no further appeals may be taken by the Executive
from such conviction or civil verdict and such conviction or civil verdict
becomes final and binding upon the Executive with no further right of appeal);
or          (iii) any other willful act or omission which is materially
injurious to the financial condition or business

2



--------------------------------------------------------------------------------



 





  reputation of, or is otherwise materially injurious to, the Company or any
affiliate thereof, and failure of the Executive to correct such act or omission
after notification by the Board of any such act or omission; or



  any notification to be given by the Board in accordance with
Section 1(e)(X)(i), 1(e)(X)(ii), 1(e)(Y)(i) or 1(e)(Y)(iii) shall specifically
identify the breach, failure, refusal, act or omission to which the notification
relates and, in the case of Section 1(e)(X)(i), 1(e)(X)(ii), 1(e)(Y)(i) or
1(e)(Y)(iii), shall describe the injury to the Company, and such notification
must be given within twelve (12) months of the Board becoming aware, or within
twelve (12) months of when the Board should have reasonably become aware of the
breach, failure, refusal, act, or omission identified in the notification.
Notwithstanding Section 23, failure to notify the Executive within any such
twelve (12) month period shall be deemed to be a waiver by the Board of any such
breach, failure, refusal, act or omission by the Executive and any such breach,
failure, refusal, act or omission by the Executive shall not then be determined
to be a breach of this Agreement.



  For the avoidance of doubt and for the purpose of determining Cause, the
exercise of business judgment by the Executive shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company
or any Affiliate thereof, unless such business judgment by the Executive was not
made in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law.

     (g)  “Change in Control” means the occurrence during the Term of any of the
following events:

            (i)  the Company merges into itself, or is merged or consolidated
with, another entity and as a result of such merger or consolidation less than
51% of the voting power of the then-outstanding voting securities of the
surviving or resulting entity immediately after such transaction are directly or
indirectly beneficially owned in the aggregate by the former stockholders of the
Company immediately prior to such transaction;

            (ii)  all or substantially all the assets accounted for on the
consolidated balance sheet of the Company are sold or transferred to one or more
corporations or persons, and as a result of such sale or transfer less than 51%
of the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the former stockholders of the Company
immediately prior to such transaction or series of transactions;

3



--------------------------------------------------------------------------------



 



            (iii)  a person, within the meaning of Section 3(a)(9) or 13(d)(3)
(as in effect on the date of this Agreement) of the Securities Exchange Act of
1934, (the “Exchange Act”) become the beneficial owner (as defined in Rule 13d-3
of the Securities and Exchange Commission pursuant to the Exchange Act) of
(i) 15% or more but less than 35% of the voting power of the then outstanding
voting securities of the Company without prior approval of the Board, or
(ii) 35% or more of the voting power of the then-outstanding voting securities
of the Company; provided, however, that the foregoing does not apply to any such
acquisition that is made by (w) any Affiliate of the Company; (x) any employee
benefit plan of the Company or any Affiliate; or (y) any person or group of
which employees of the Company or of any Affiliate control a greater than 25%
interest unless the Board determines that such person or group is making a
“hostile acquisition;” or (z) any person or group that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Executive; or

            (iv)  a majority of the members of the Board are not Continuing
Directors, where a “Continuing Director” is any member of the Board who (x) was
a member of the Board on the date of this Agreement or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

     (h)  “Code” means the Internal Revenue Code of 1986, as amended.

     (i)  “Committee” means the Compensation Committee of the Board.

     (j)  “Common Stock” means the Company’s common stock, par value $1.00 per
share.

     (k)  “Company” means the Company as hereinbefore defined.

     (l)  “Compensation Plan” means the Company’s Top Management Compensation
Plan adopted by the Board on April 28, 1973.

     (m)  “Disability” or “Disabled” means when, the Executive has been totally
disabled by bodily injury or disease so as to prevent him from being physically
able to perform the job duties as required under this Agreement, and such total
disability shall have continued for five (5) consecutive months, and, in the
opinion of a qualified physician selected by the Company, such disability will
presumably be permanent and continuous during the remainder of Executive’s life.

     (n)  “Good Reason” means the occurrence of any of the following, without
Executive’s express, prior written consent:

            (i)  a material breach by the Company of Section 2 or Section 4 of
this Agreement, including but not limited to, the assignment to the Executive of
any duties inconsistent with his status as Vice President of Cooper Tire &
Rubber Company and President of The Cooper Tire Company, or his removal from
such position, or a substantial alteration in the nature of his responsibilities
from those described herein, except, in each case, in connection with a
promotion of the Executive, and the failure of the Company to remedy such breach
within thirty (30) days after receipt of written notice of such breach from the
Executive;

4



--------------------------------------------------------------------------------



 



            (ii)  the relocation of the office of the Company where the
Executive is employed to a location that is 150 miles away from the current
location, except for relocation to the Company’s headquarters and required
travel on the Company’s business to an extent reasonably required to perform his
duties hereunder;

            (iii)  except as required by law, the failure by the Company to
continue to provide the Executive with benefits at least as favorable as those
provided to him under the Plans (as defined in Section 4(b)), the taking of any
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefits
enjoyed by him or the failure by the Company to provide Executive with the
number of paid vacation days to which he is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the date of this Agreement;

            (iv)  the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement, as
contemplated in Section 19 hereof or, if the business of the Company for which
the Executive’s services are principally performed is sold, the purchaser of
such business shall fail to agree to assume this Agreement or to provide
Executive with the same or a comparable position, duties, benefits, and base
salary and incentive compensation as provided in Section 4 of this Agreement;

            (v)  the failure of the Board to elect Executive to his existing
position or an equivalent position; or

            (vi)  following the six-month anniversary date after a Change in
Control of the Company has occurred, voluntary termination by Executive for any
reason, or without reason, during a period of thirty (30) days from such date.

     (o)  “Incentive Compensation Plan” means the Cooper Tire & Rubber Company
1998 and 2001 Incentive Compensation Plan, as amended.

     (p)  “Nonqualified Supplementary Benefit Plan” means the Cooper Tire &
Rubber Company Nonqualified Supplementary Benefit Plan, effective November 8,
1984, as amended.

     (q)  “Retirement Plans” means the Salaried Employees’ Retirement Plan and
the Nonqualified Supplementary Benefit Plan or any successor plans thereto which
provide comparable benefits.

     (r)  “Salaried Employees’ Retirement Plan” means the Cooper Tire & Rubber
Company Salaried Employees’ Retirement Plan, effective January 1, 1989, as
amended.

     (s)  “Severance Period” means, in the event of a Termination, the period of
time commencing on the Termination Date and continuing for the greater of:



       (i) two (2) years, or          (ii) the remainder of the Term (as defined
in Section 3).

5



--------------------------------------------------------------------------------



 



     (t)  “Termination” means:

            (i)  the involuntary termination of the Executive’s employment by
the Company at any time without Cause, for any reason other than retirement,
death or disability, or

            (ii)  termination of his employment by the Executive for Good
Reason.

     (u)  “Termination Date” means the date on which the Executive’s employment
with the Company is terminated by the company or the Executive for any reason or
for no reason. If the Executive’s employment is terminated by the Company, such
date shall be specified in a written notice of termination (which date shall be
no earlier than the date of furnishing such notice), or if no such date is
specified therein, the date of receipt by the Executive of such written notice
of termination, otherwise the Executive shall specify such date in a written
notice of his resignation.

     (v)  “1998 Option Plan” means the Cooper Tire & Rubber Company 1998
Employee Stock Option Plan, as amended.

2.     Employment and Duties.

     (a)  General. The Company hereby employs the Executive and the Executive
agrees upon the terms and conditions herein set forth to serve as Vice President
of Cooper Tire & Rubber Company and President of The Cooper Tire Company, and,
in such capacity, shall perform such duties as may be delineated in the Bylaws
of the Company, and such other duties, commensurate with the Executive’s title
and position of Vice President of Cooper Tire & Rubber Company and President of
The Cooper Tire Company, as may be assigned to the Executive from time to time
by the President of the Company or such other officer of the Company as may be
designated by the President.

     (b)  Exclusive Services. Throughout the Term (as defined in Section 3),
Executive shall, except as may from time to time be otherwise agreed in writing
by the Company and during reasonable vacations and unless prevented by ill
health, devote his full-time and undivided attention during normal business
hours to the business and affairs of the Company consistent with his senior
executive position, shall in all respects conform to and comply with the lawful
and reasonable directions and instructions given to him by the Board or such
officer of the Company as may be designated by the Board, and shall use his best
efforts to promote and serve the interests of the Company.

     (c)  Restrictions on Other Employment. Throughout the Term and provided
that such activities do not contravene the provisions of Section 2(b) hereof or
Section 15 hereof:

            (i)  Executive may engage in charitable and community affairs;

            (ii)  Executive may perform inconsequential services without
specific compensation therefor in connection with the management of personal
investments; and,

6



--------------------------------------------------------------------------------



 



            (iii)  Executive may, directly or indirectly, render services to any
other person or organization (including service as a member of the Board of
Directors of any other unaffiliated company), for which he receives
compensation, that is not in competition with the Company, subject in each case
to the approval of the Board. Executive may retain all fees he receives for such
services, and the Company shall not reduce his compensation by the amount of
such fees. For purposes of this Section 2(c)(iii) competition shall have the
same meaning as intended for the purposes of Section 15.

3.     Term of Employment. Subject to the provisions of Section 5 through
Section 10 hereof, the Company shall retain the Executive and the Executive
shall serve in the employ of the Company for a period (the “Term”) commencing on
17th day of July, 2002, and continuing in effect through December 31, 2004;
provided, however, that commencing on January 1, 2003, and each January 1
thereafter until the year in which the Executive’s 63rd birthday occurs, the
Term shall automatically be extended for one additional year unless, no later
than September 30 of the preceding year, the Company or the Executive shall have
given notice to the other that it does not wish to extend this Agreement.

4.     Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:

     (a)  Base Salary. The Company shall pay to the Executive Base Pay at the
rate of $360,000.00 per annum, payable biweekly. The Base Pay will be reviewed
not less than annually by the Board or by the Compensation Committee and may be
increased, but not decreased.

     (b)  Employee Benefit Plans. At all times during the Term, the Executive
shall be provided the opportunity to participate in such Retirement Plans, and
such employee pension benefit plans, whether or not qualified, and employee
welfare benefit plans, programs and arrangements (collectively, the “Plans”) as
are generally made available to executives of the Company. Unless otherwise
required by law, the Plans, when considered as a whole, will provide for
benefits to Executive no less favorable than those currently provided.

     (c)  Incentive Compensation. The Executive shall be eligible to participate
in the annual incentive compensation program established by the Compensation
Plan.

     (d)  Long-Term Incentive Compensation. The Executive shall be eligible to
participate in such long-term incentive plans and programs as the Company
generally provides to its senior executives.

5.     Termination Without Cause or for Good Reason Prior to a Change in
Control. If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Company without Cause, or if the Executive terminates his
employment hereunder for Good Reason, in each case prior to a Change in Control,
and conditioned upon the Executive’s delivering to the Company the Release
provided for in Section 16 with all periods for revocation expired, the
Executive shall be entitled to receive:

7



--------------------------------------------------------------------------------



 



     (a)  “Severance Pay” which shall equal the sum of the biweekly payments
that the Executive would receive if he were paid at the rate of his Average
Compensation for the remainder of the Term. Severance Pay shall be paid in a
single lump sum in cash within thirty (30) days following the expiration of such
revocation period.

     (b)  The Company shall provide the Executive with lifetime life, accident
and health insurance benefits substantially similar to those to which Executive
and Executive’s family were entitled immediately prior to the Termination.
Benefits otherwise receivable by Executive pursuant to this subsection 5(b)
shall be reduced to the extent comparable benefits are actually received by
Executive from other employment, and any such benefits actually received by
Executive shall be reported to the Company.

     (c)  In addition to the pension benefits to which the Executive is entitled
under the Retirement Plans, the Company shall pay the Executive in cash within
thirty (30) days following the Termination Date, a single lump sum equal to the
actuarial equivalent of the excess of (1) the retirement pension (determined as
a straight life annuity commencing at age sixty-five (65)) which he would have
accrued under the terms of the Retirement Plans (without regard to any amendment
to such Retirement Plans or other pension benefit program described herein),
determined as if the Executive were fully vested thereunder and had accumulated
(after the Termination Date) twenty-four (24) additional months (or, if greater,
the number of months remaining in the Term) of service credit thereunder at his
highest annual rate of compensation during any calendar year for the five
(5) years immediately preceding the Termination Date (but in no event shall the
Executive be deemed to have accumulated additional months of service credit
after his sixty-fifth (65th) birthday), over (2) the retirement pension
(determined as a straight life annuity commencing at age sixty-five (65)) which
the Executive had then accrued pursuant to the provisions of the Retirement
Plans. For purposes of this subsection, “actuarial equivalent” shall be
determined using the 1994 Uninsured Pensioner Mortality Table (UP-94) and annual
compound interest at the Corporate Bond yield average for bonds rated Aaa by
Moody’s reduced by fifty (50) basis points (.5 percent). The rate chosen from
the aforereferenced table will be for the calendar month five months prior to
the month which contains the effective date of payment and will be truncated to
the lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc.).

     (d)  Notwithstanding any provision in the Award Agreement, all restricted
stock units granted to the Executive which have not otherwise vested shall
immediately vest and within thirty (30) days following the Termination Date, the
Company shall pay to Executive an amount equal to the fair market value
(computed as the average of the high and low trades reported on the New York
Stock Exchange) of the Common Stock represented by such restricted stock units
determined as of the Termination Date. Such cash payment shall be deemed to be
in lieu of and in substitution for any right Executive may have to such
restricted stock units under the terms of the Award Agreement, and Executive
agrees to surrender all restricted stock units being cashed out hereunder
immediately prior to receiving the cash payment described above;

     (e)  Notwithstanding any provision in the Incentive Compensation Plan, 1998
Option Plan or other relevant plan or program, all stock options granted to the
Executive by the Company which have not otherwise vested shall be vested. Within
thirty (30) 

8



--------------------------------------------------------------------------------



 



days after the Termination Date, the Company shall pay to Executive in cash an
amount equal to the aggregate of the difference between the exercise price of
each stock option granted to the Executive prior to the Termination Date, and
the fair market value (computed as the average of the high and low trades
reported on the New York Stock Exchange) of the Company’s stock subject to the
related option, determined as of the Termination Date. Such cash payment shall
be deemed to be in lieu of and in substitution for any right Executive may have
to exercise such stock option or a related stock appreciation right under the
terms of the relevant stock option plan describing such rights, and Executive
agrees to surrender all stock options and related stock appreciation rights
being cashed out hereunder prior to receiving the cash payment described above.

6.     Termination Without Cause or for Good Reason Following a Change in
Control, etc.

     (a)  If, prior to the expiration of the Term and, subsequent to a Change in
Control and during the Severance Period, the Executive’s employment is
terminated by the Company without Cause or if the Executive terminates his
employment hereunder for Good Reason, and conditioned upon the Executive’s
delivering to the Company the Release provided for in Section 16 with all
periods for revocation expired, the Company shall pay or provide to the
Executive:

          (i) a single lump sum cash payment within five (5) business days
following the expiration of such revocation period equal to the Executive’s then
current Base Pay and pro rata incentive compensation accrued through his
Termination Date; plus

          (ii) a single lump sum cash payment within five (5) business days the
expiration of such revocation period equal to the greater of:



       (A) the Executive’s Severance Pay; or          (B) three (3) times the
sum of (x) Executive’s Base Pay plus (y) target annual incentive compensation
for the year prior to the Change in Control; plus



          (iii) a single lump sum cash payment within five (5) business days
following the expiration of such revocation period equal to the actuarial
equivalent of:



       (A) the excess of (1) the retirement pension (determined as a straight
line annuity commencing at age sixty-five (65)) which he would have accrued
under the terms of the Retirement Plans (without regard to any amendment to such
Retirement Plans or other pension benefit program described herein), determined
as if the Executive were fully vested thereunder and had accumulated (after the
Termination Date) thirty-six (36) additional months (or, if greater, the number
of months remaining in the Term) of service credit thereunder at his highest
annual rate of compensation during any calendar year for the five (5) years
immediately preceding the Termination Date (but in no event shall Executive be
deemed to have accumulated additional months of service credit after his

9



--------------------------------------------------------------------------------



 





  sixty-fifth (65th) birthday), over (2) the retirement pension (determined as a
straight life annuity commencing at age sixty-five (65)) which Executive had
then accrued pursuant to the provisions of the Retirement Plans; plus    
     (B) the retirement pension Executive has accrued under the Nonqualified
Supplementary Benefit Plan.



  For purposes of this subsection, “actuarial equivalent” shall be determined
using the 1994 Uninsured Pensioner Mortality Table (UP-94) and annual compound
interest at the Corporate Bond yield average for bonds rated Aaa by Moody’s
reduced by fifty (50) basis points (.5 percent). The rate chosen from the
aforereferenced table will be for the calendar month five months prior to the
month which contains the effective date of payment and will be truncated to the
lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc.);

          (iv)  for thirty-six (36) months following his Termination Date, the
Company shall arrange to provide Executive with life, accident and health
insurance benefits substantially similar to those to which Executive and
Executive’s family were entitled immediately prior to his Termination. Benefits
otherwise receivable by Executive pursuant to this subsection 6(a)(iv) shall be
reduced to the extent comparable benefits are actually received by Executive
during the remainder of such period following Executive’s Termination, and any
such benefits actually received by Executive shall be reported to the Company;

          (v)  following the end of the period specified in subsection 6(a)(iv),
lifetime retiree medical and life insurance coverage, which shall be based on
the Company’s plans in effect immediately prior to the Change in Control; and

          (vi)  outplacement services by a firm selected by the Executive, at
the expense of the Company in an amount up to 15% of the Executive’s Base Pay.

     (b)  Notwithstanding any provision in the Award Agreement or this Section
6, all restricted stock units granted to the Executive which have not otherwise
vested shall immediately vest and within five (5) days after the consummation of
the Change in Control the Company shall pay to Executive an amount equal to the
fair market value (computed as the average of the high and low trades reported
on the New York Stock Exchange) of the Common Stock represented by such
restricted stock units determined as of the consummation of the Change in
Control. Such cash payment shall be deemed to be in lieu of and in substitution
for any right Executive may have to such restricted stock units under the terms
of the Award Agreement, and Executive agrees to surrender all restricted stock
units being cashed out hereunder immediately prior to receiving the cash payment
described above.

     (c)  Notwithstanding any provision in the Incentive Compensation Plan, the
1998 Option Plan, other relevant plan or program or this Section 6, all stock
options granted to the Executive by the Company which have not otherwise vested
shall be vested and within five (5) business days after the consummation of the
Change in Control, the Company shall pay to Executive in cash an amount equal to
the aggregate

10



--------------------------------------------------------------------------------



 



of the difference between the exercise price of each stock option granted to
Executive prior to the consummation of the Change in Control, and the fair
market value (computed as the average of the high and low trades reported on the
New York Stock Exchange) of the Common Stock subject to the related option,
determined as of the consummation of the Change in Control. Such cash payment
shall be deemed to be in lieu of and in substitution for any right Executive may
have to exercise such stock option or a related stock appreciation right under
the terms of the relevant stock option plan describing such rights, and
Executive agrees to surrender all stock options and related stock appreciation
rights being cashed out hereunder prior to receiving the cash payment described
above.

7.     Termination for Cause or Without Good Reason. If, prior to the expiration
of the Term, the Executive’s employment is terminated by the Company for Cause,
or if the Executive terminates his employment hereunder without Good Reason, the
Executive shall not be eligible to receive Base Pay under Section 4(a) or to
participate in any Plans under Section 4(b) with respect to periods after the
Termination Date, and except as otherwise provided by applicable law, and except
for the right to receive vested benefits under any Plan in accordance with the
terms of such Plan. However, the Executive shall be eligible to receive a pro
rata portion of any incentive compensation for the Company’s fiscal year during
which the Termination Date occurs, but not for any later years.

8.     Termination by Death. If the Executive dies prior to the expiration of
the Term, Executive’s beneficiary, estate or family, as applicable, shall be
entitled to receive:

          (i)  for a period of 90 days beginning on the date of the Executive’s
death a biweekly amount equal to the biweekly Base Pay paid to the Executive by
the Company for the payroll period immediately prior to his death,

          (ii)  any pro rata portion of the Executive’s incentive compensation
for the fiscal year in which Executive’s death occurs, and

          (iii)  lifetime health insurance benefits in effect immediately prior
to Executive’s death.

9.     Termination by Disability. If, prior to the expiration of the Term, the
Executive becomes Disabled, the Company or the Executive shall be entitled to
terminate his employment, and Executive shall be entitled to:



       (a) any pro rata portion of the Executive’s incentive compensation for
the fiscal year in which the Executive’s Disability occurs, and



       (b) all available benefits under the Plans, including lifetime life,
accident and health insurance benefits substantially similar to those to which
Executive and Executive’s family were entitled immediately prior to Executive’s
termination of employment with the Company because of Executive becoming
Disabled.

10.     Termination by Retirement. If, prior to the expiration of the Term, the
Executive voluntarily elects to retire under the Salaried Employees’ Retirement
Plan, Executive’s employment will be terminated as of the date of such
retirement.

11



--------------------------------------------------------------------------------



 



11.     Funding Upon Potential Change in Control.

          (a)  Upon the earlier to occur of (i) a Change in Control or (ii) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly pay to the extent it has not done so, and in any event within five
(5) business days, a sum equal to the present value on the date of the Change in
Control (or on such fifth business day if the Board has declared a Change in
Control to be imminent) of the payments to be made to the Executive under the
provisions of Sections 6 and 12 hereof, which shall be transferred to National
City Bank (the “Trustee”) and added to any principal of the Trust under a Mastor
Grant Trust Agreement, dated November 9, 2001 between the Company and Trustee
(the “Trust Agreement”).

          (b)  Any payments of compensation, pension, severance or other
benefits by the Trustee pursuant to the Trust Agreement shall, to the extent
thereof, discharge the Company’s obligation to pay compensation, pension,
severance and other benefits hereunder, it being the intent of the Company that
assets in such Trust be held as security for the Company’s obligation to pay
compensation, pension, severance and other benefits under this Agreement.

     12.     Certain Additional Payments by the Company.

          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that following a Change in Control the Executive’s employment with the
Company is terminated by the Company or the Executive, and it shall be
determined (as hereafter provided) that any payment (other than the Gross-Up
payments provided for in this Section 12) or distribution by the Company or any
of its Affiliates to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (collectively, a “Gross-Up Payment”);
provided, however, that no Gross-Up Payment shall be made with respect to the
Excise Tax, if any, attributable to (i) any incentive stock option (“ISO”), as
defined by Section 422 of the Code (or any successor provision thereto) granted
prior to the execution of this Agreement where the addition of a Gross-Up
Payment would cause the ISO to lose such status, or (ii) any stock appreciation
or similar right, whether or not limited, granted in tandem with any ISO
described in clause (i). The Gross-Up Payment shall be in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.

12



--------------------------------------------------------------------------------



 



          (b)  Subject to the provisions of Section 12(f), all determinations
required to be made under this Section 12, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Executive in
his sole discretion. The Executive shall direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
the Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company shall pay the required Gross-Up Payment to the
Executive within five (5) business days after receipt of such determination and
calculations with respect to any Payment to the Executive. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Company and the Executive
an opinion that the Executive has substantial authority not to report any Excise
Tax on his federal, state or local income or other tax return. As a result of
the uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Section 12(f) and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five (5) business days
after receipt of such determination and calculations.

          (c)  The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 12(b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.

          (d) The federal, state and local income or other tax returns filed by
the Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five (5) business days pay to the Company the amount of
such reduction.

13



--------------------------------------------------------------------------------



 



          (e)  The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
12(b) shall be borne by the Company. If such fees and expenses are initially
paid by the Executive, the Company shall reimburse the Executive the full amount
of such fees and expenses within five (5) business days after receipt from the
Executive of a statement therefor and reasonable evidence of his payment
thereof.

          (f)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
(10) business days after the Executive actually receives notice of such claim
and the Executive shall further apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:



       (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;



       (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;



       (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and



       (iv) permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 12(f), the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this Section 12(f) and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at his
own cost and expense) and may, at its option, either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in

14



--------------------------------------------------------------------------------



 



one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay the tax claimed and sue for a
refund, the Company shall advance the amount of such payment to the Executive on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income or other tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of any such
contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

          (g)  If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 12(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements of Section 12(f)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 12(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of thirty (30) calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to this Section 12.

     13 Mitigation. Nothing in this Agreement shall be construed to require
Executive to mitigate his damages upon termination of employment without Cause
or for Good Reason. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable employment
following the Termination Date and that the non-competition covenant contained
in Section 15 will further limit the employment opportunities for the Executive.
In addition, the Company acknowledges that its severance pay plans applicable in
general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise.

     14 Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any

15



--------------------------------------------------------------------------------



 



other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement or defense. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing; provided
that, in regard to such matters, the Executive has not acted in bad faith or
with no colorable claim of success.

     15 Secrecy and Noncompetition.

          (a)  No Competing Employment. For so long as the Executive is employed
by the Company and continuing for two (2) years after the termination of such
employment for any reason (the “Non-Compete Period”), Executive shall not,
unless he receives the prior written consent of the Board, directly or
indirectly, whether as owner, consultant, employee, partner, venturer, agent,
through stock ownership (except ownership of less than one percent (1.0%) of the
number of shares outstanding of any securities which are publicly traded),
investment of capital, lending of money or property, rendering of services, or
otherwise, compete with any of the businesses engaged in by the Company or
Affiliate at the time of the termination of the Executive’s employment hereunder
(such businesses are herein after referred to as the “Business”), or assist,
become interested in or be connected with any corporation, firm, partnership,
joint venture, sole proprietorship or other entity which so competes with the
Business. The restrictions imposed by this subsection shall not apply to any
geographic area in which neither the Company nor any Affiliate is engaged in the
Business.

          (b)  No Interference. During the Non-Compete Period, the Executive
shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization or
entity (other than the Company), intentionally solicit, endeavor to entice away
from the Company or any Affiliate or otherwise interfere with the relationship
of the Company or any Affiliate with, any person who is employed by or
associated with the Company or any Affiliate (including, but not limited to, any
independent sales representatives or organizations) or any person or entity who
is, or was within the then most recent 12-month period, a customer or client of
the Company or any Affiliate.

          (c)  Secrecy. Executive recognizes that the services to be performed
by him hereunder are special, unique and extraordinary in that, by reason of his
employment hereunder and his past employment with the Company, he may acquire or
has acquired confidential information and trade secrets concerning the operation
of the Company or any Affiliate, the use or disclosure of which could cause the
Company substantial loss and damages which could not be readily calculated and
for which no

16



--------------------------------------------------------------------------------



 



remedy at law would be adequate. Accordingly, Executive covenants and agrees
with the Company that he will not at any time, except in performance of
Executive’s obligations to the Company hereunder or with the prior written
consent of the Board, directly or indirectly, disclose any secret or
confidential information that he may learn or has learned by reason of his
association with the Company or any Affiliate, or use any such information to
the detriment of the Company or any Affiliate. The term “confidential
information”, includes, without limitation, information not previously disclosed
to the public or to the trade by the Company’s management with respect to the
Company’s or any Affiliate’s products, manufacturing processes, facilities and
methods, research and development, trade secrets, know-how and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, marketing plans or strategies, financial
information (including the revenues, costs or profits associated with the
Company’s or any Affiliate’s products), business plans, prospects or
opportunities. Executive understands and agrees that the rights and obligations
set forth in this subsection 15(c) are perpetual and, in any case, shall extend
beyond the Non-Compete Period and Executive’s employment hereunder.

          (d)  Exclusive Property. Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by Executive relating to the
business of the Company shall be and remain the property of the Company. Upon
the termination of his employment with the Company or upon the request of the
Company at anytime, Executive shall promptly deliver to the Company, and shall
not, without the consent of the Board (which consent shall not be unreasonably
withheld), retain copies of, any written materials not previously made available
to the public, records and documents made by Executive or coming into his
possession concerning the business or affairs of the Company excluding records
relating exclusively to the terms and conditions of his employment relationship
with the Company. Executive understands and agrees that the rights and
obligations set forth in this subsection 15(d) are perpetual and, in any case,
shall extend beyond the Non-Compete Period and Executive’s employment hereunder.

          (e)  Stock Ownership. Other than as specified in Section 2(c) or 15(a)
hereof, nothing in this Agreement shall prohibit Executive from acquiring or
holding any issue of stock or securities of any company or other business
entity.

          (f)  Injunctive Relief. Without intending to limit the remedies
available to the Company, executive acknowledges that a breach of any of the
covenants contained in this Section 15 may result in material irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 15 or such other relief as may be required to specifically enforce any
of the covenants in this Section 15.

          (g) Extension of Non-Compete Period. In addition to the remedies the
Company may seek and obtain pursuant to subsection (f) of this Section 15, the
Non-Compete Period shall be extended by any and all periods during which
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in this Section 15.

17



--------------------------------------------------------------------------------



 



     16 Release. The receipt of payments provided for in Section 5, Section 6
and Section 12 is conditioned upon the Executive executing and delivering a
release substantially in the form of Annex A hereto, and upon the expiration of
the revocation period provided for in Annex A.

     17 Breach. In addition to the remedies provided for in Section 15(f), if
Executive is in breach of this Agreement, then the Company may, at its sole
option, (i) in the case of a breach of any provision of this Agreement,
immediately terminate all remaining payments and benefits described in Section 5
or Section 6 of this Agreement, and (ii) in the case of a breach of either
Section 15(a) or Section 15(c) of this Agreement, obtain reimbursement from
Executive of all payments by the Company already provided pursuant to Section 5
or Section 6 of this Agreement, plus any expenses, fees and damages incurred as
a result of the breach, with the remainder of this Agreement, and all promises
and covenants herein, remaining in full force and effect.

     18 Continued Availability and Cooperation.

          (a)  In the event of a Termination, the Executive shall cooperate
fully with the Company and with the Company’s counsel in connection with any
present and future actual or threatened litigation or administrative proceeding
involving the Company that relates to events, occurrences or conduct occurring
(or claimed to have occurred) during the period of the Executive’s employment by
the Company. This cooperation by the Executive shall include, but not be limited
to:



       (i) making himself reasonably available for interviews and discussions
with the Company’s counsel as well as for depositions and trial testimony;



       (ii) if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as and to the
extent that the Company or the Company’s counsel reasonably requests;



       (iii) refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and



       (iv) cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.

          (b)  In addition to Executive’s obligations under this Section 18,
during the Non-Compete Period, Executive shall make himself available for
consultation with and advice to the Company at times and for periods of time
which are mutually agreeable to the Company and Executive.

     19 Successors; Assignability.

          (a)  By Executive. Neither this Agreement nor any right, duty,
obligation or interest hereunder shall be assignable or delegable by the
Executive

18



--------------------------------------------------------------------------------



 



without the Company’s prior written consent; provided, however, that nothing in
this subsection shall preclude the Executive from designating any of his
beneficiaries to receive any benefits payable hereunder upon his death, or the
executors, administrators, or other legal representatives, from assigning any
rights hereunder to the person or persons entitled thereto.

          (b)  By the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive had terminated his employment for Good Reason
subsequent to a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Termination Date.

     20 Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company at any time prior to a Change
in Control; provided, however, that any termination of employment of the
Executive or the removal of the Executive from the office or position in the
Company following the commencement of any discussion with a third person that
ultimately results in a Change in Control shall be deemed to be a Termination of
the Executive after a Change in Control for purposes of this Agreement.
Executive expressly acknowledges that he is an employee at will, and that the
Company may terminate him at any time during the Term for any reason if the
Company makes the payments and provides the benefits provided for under
Section 5 or 6 of this Agreement, and otherwise comply with its other continuing
covenants in this Agreement, including without limitation, Section 4.

     21 Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

     22 Severability. If the final determination of a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision shall be replaced by a term or provision that is mutually agreeable
to the parties hereto and is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.
Notwithstanding the foregoing, the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall nevertheless remain in full
force and effect.

     23 Amendment; Waiver. This Agreement may not be modified, amended or waived
in any manner except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this

19



--------------------------------------------------------------------------------



 



Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

     24 Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, interpreted and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.

     25 Notices. Any notice hereunder by either party to the other shall be
given in writing by personal delivery or certified mail, return receipt
requested. If addressed to Executive, the notice shall be delivered or mailed to
Executive at his principal residence, 291 Jefferis Road, Downingtown,
Pennsylvania 19335, or to such other address as Executive shall give notice in
writing in accordance herewith. If addressed to the Company, the notice shall be
delivered or mailed to the Company at its executive offices at 701 Lima Avenue,
Findlay, Ohio 45840 to the attention of the Board. A notice shall be deemed
given, if by personal delivery, on the date of such delivery or, if by certified
mail, on the date shown on the applicable return receipt.

     26 Previous Agreements. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement;
provided, however, that this Agreement shall not supersede or in any way limit
the rights, duties or obligations of the Employee or the Company under the
Plans, except that payments pursuant to Section 5(a) or Section 6(b) shall be in
lieu of any other cash severance pay provided by the Company.

     27 Counterparts. This Agreement may be executed by either of the parties
hereto in counterpart, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

     28 Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

     IN WITNESS WHEREOF, the Company has caused the Agreement to be signed by
its officers pursuant to the authority of its Board, and Executive has executed
this Agreement, as of the day and year first written above.

        COOPER TIRE & RUBBER COMPANY     By: /s/ Thomas A. Dattilo


--------------------------------------------------------------------------------

Thomas A. Dattilo
Title: Chairman & CEO     /s/ D. R. Stephens


--------------------------------------------------------------------------------

Duane R. Stephens, Executive

20



--------------------------------------------------------------------------------



 



ANNEX A

Form of Release

          WHEREAS, there has been a Termination (as such term is defined in the
Employment Agreement (the “Agreement”) made and entered into on 17th day of
July, 2002, between the undersigned (the “Executive”) and COOPER TIRE & RUBBER
COMPANY (“Cooper”), of the Executive’s employment from Cooper; and

          WHEREAS, the Executive is required to sign this Release in order to
receive the severance benefits as described in Section 5, Section 6 and Section
12 of the Agreement.

          NOW THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Executive agrees as follows:

          1 This Release is effective on the date hereof and will continue in
effect as provided herein.

          2 In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to Section 5, Section 6 and Section 12 of the
Agreement, which the Executive acknowledges are in addition to payments and
benefits which the Executive would be entitled to receive absent the Agreement,
the Executive, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remises and forever discharges its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Executive now has or may have had
for, upon, or by reason of any cause whatsoever (“claims”), against the Company,
including but not limited to:



       (a) any and all claims arising out of or relating to Executive’s
employment by or service with the Company and his termination from the Company;



       (b) any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, Ohio Revised Code
Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof, and any other applicable state statutes and regulations,
and

1



--------------------------------------------------------------------------------



 





       (c) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; provided, however, that the foregoing
shall not apply to claims to enforce rights that Executive may have as of the
date hereof or in the future under any of Cooper’s health, welfare, retirement,
pension or incentive plans, under any indemnification agreement between the
Executive and Cooper, under Cooper’s indemnification by-laws, under the
directors’ and officers’ liability coverage maintained by Cooper, under the
applicable provisions of the Delaware General Corporation Law, that Executive
may have in the future under the Agreement or under this Release.

          3 Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that
Executive ever had or now may have against the Company to the extent provided in
this Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Agreement.

          4 Executive further agrees and acknowledges that:



       (a) The release provided for herein releases claims to and including the
date of this Release;



       (b) He has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;



       (c) He has been given a period of twenty-one (21) days to review and
consider the terms of this Release, prior to its execution and that he may use
as much of the twenty-one (21) day period as he desires; and



       (d) He may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at Cooper. For such revocation to be effective, written notice
must be actually received by the General Counsel at Cooper no later than the
close of business on the 7th day after Executive executes this Release. If
Executive does exercise his right to revoke this Release, all of the terms and
conditions of the Release shall be of no force and effect and Cooper shall not
have any obligation to make further payments or provide benefits to Executive as
set forth in Section 5, Section 6, and Section 12 of the Agreement.

          5 Executive agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.

          6 Executive waives and releases any claim that he has or may have to
reemployment after the Termination Date as defined in the Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has executed and delivered this
Release on the date set forth below.

      Dated:________________________________   ________________________________
Duane R. Stephens
Executive

3